UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 6, 2012 OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership (Exact name of registrant as specified in its charter) California 000-17248 68-0023931 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Owens Mortgage Investment Fund is amending the Form 8-K filed on February 9, 2012 to explain that only one material weakness was identified in the Partnership’s internal control over financial reporting as of December 31, 2010 and the quarters ended March 31, June 30 and September 30, 2011. Section 4Matters Related to Accountants and Financial Statements Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review Owens Mortgage Investment Fund to Amend 2010 Annual Report and Quarterly Reports for 2011 Item 4.02(a) In the Annual Report of Owens Mortgage Investment Fund, a California Limited Partnership (the “Partnership”) on Form 10-K for the fiscal year ended December 31, 2010 (the “Annual Report”), management provided a report that concluded that our internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended) was effective as of December 31, 2010. On February 6, 2012, management subsequently determined, in consultation with Crowe Horwath LLP (“Crowe”), the Partnership’s independent registered public accounting firm, that a material weakness in the Partnership’s internal control over financial reporting existed as of December 31, 2010, due to the incorrect reporting of the number of limited partner units outstanding and the disclosure of the net income or loss allocated to limited partners per weighted average limited partnership unit during the periods covered by the Annual Report. Management determined that no changes were required to any of the dollar amounts in the Consolidated Financial Statements presented in the 2010 Form 10-K (only the number of units outstanding and reporting of income or loss allocated to limited partners per weighted average limited partnership unit). On February 6, 2012, management of the General Partner, after consultation with Crowe, concurred with management’s conclusion that the Partnership had a material weakness in the Partnership’s internal control over financial reporting as of December 31, 2010, and determined that management’s report regarding the effectiveness of the internal control over financial reporting contained in the Annual Report should not be relied upon. As a result of this determination, the Partnership intends to file an amendment to the Annual Report to reflect a change in management’s assessment of the disclosure controls and procedures as of December 31, 2010, and to restate Management’s Report on Internal Control Over Financial Reporting, in addition to restating the number of limited partner units outstanding and related disclosures. The Partnership also intends to file amendments to the Partnership’s Quarterly Reports for the quarters ended March 31, June 30, and September 30, 2011, to reflect changes in management’s assessment of our disclosure controls and procedures as of each of those periods and to correct the number of limited partner units outstanding and related disclosures.The amended Quarterly Reports will also be amended to correct the balance of noncontrolling interests and net income or loss allocated to noncontrolling interests related to a consolidated entity formed during the first quarter of 2011. The Partnership notes that during the first quarter of 2012, management commenced the remediation process of the material weakness described above by recalculating the correct number of limited partner units outstanding and the disclosure of net income or loss allocated to limited partners per weighted average limited partnership units in its first quarter of 2012 and to ensure that they are calculated correctly in the future. Additionally, management recalculated the correct balance of noncontrolling interests and net income or loss allocated to noncontrolling interests in its first quarter of 2012 to ensure they are calculated correctly in the future.Management continues to perform internal testing to ensure that the controls instituted to remediate the material weakness are designed and operating effectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership By:Owens Financial Group, Inc., General Partner Dated:March 13, 2012By: /s/ William C. Owens William C. Owens, President
